DETAILED ACTION
This Office action is in reply to correspondence filed 17 June 2022 in regard to application no. 17/075,442.  Claims 15-20 have been cancelled.  Claims 1-14 and 21-25 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action certain claims were rejected under 35 U.S.C. § 112(b) for indefiniteness, all claims were rejected under § 101 as being directed to an abstract idea without significantly more, and all claims were rejected under § 102(a)(2) or 103 based on various combinations of the references of McClung, III, Umemura, Isaacson et al. and Breed.  As the claims have been amended, further search and consideration have been conducted.
The rejections made under § 112(b) have been overcome by the amendments to the claims so rejected, and the rejections are therefore withdrawn.  In regard to § 101, though the claims continue to recite abstraction as set forth in the previous Office action, each claim now requires using a laser to detect movement of internal (to a person) structures, measuring a delta in reflection times based on timing reflections of laser pulses, and making a determination that a person is alive from the detected deltas, where the laser pulses are based on either a retinal or fingerprint scan.  This was only optionally claimed in the previous version of the claims; it is now required.  This goes beyond generally linking the abstract idea to the previously-construed technological environment, as it is a specific use of laser technology, and not something amenable to a mental attack.  The claims are therefore no longer directed to the abstract idea, and as such, the rejections are withdrawn.
In terms of the state of the art just prior to the filing of the claimed invention, and in addition to the prior art previously made of record, none of which addresses the aforementioned claim limitation, Fujii et al. (U.S. Publication No. 2010/0168585) disclose a method for authenticating a person [title] which uses a “laser beam” that “can reach internal tissue of a finger pad” and which measures “blood flow” from “reflected lights”. [0022] However, this does not make use of a difference in times between reflections or pulses.
Sugio et al. (U.S. Publication No. 2010/0165093) disclose a system for detecting a person’s gaze [title] that uses a “laser” and measures a “difference between a degree of reflection” on two different portions of the eye, [0068] but this is not the same as measuring a difference in times between reflections.  None of these, alone or combined, teach every limitation of the claimed invention, and particularly the manner in which a laser is used with a fingerprint or retina scan to determine a person is living before providing a payment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694